U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission File Number 0-24634 TRACK DATA CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-3181095 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 95 Rockwell Place Brooklyn, NY 11217 (Address of principal executive offices) (718) 522-7373 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of July 31, 2007, there were 8,392,000 shares of common stock outstanding. PART I. FINANCIAL INFORMATION Item 1. Financial Statements See pages 2-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations See pages 14 - 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk See page 20 Item 4. Controls and Procedures See page 20 PART ll. OTHER INFORMATION See page 21 1 Track Data Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except number of shares) June 30, December 31, 2007 2006 ASSETS (unaudited) (audited) CASH AND EQUIVALENTS $ 6,306 $ 6,508 ACCOUNTS RECEIVABLE – net of allowance for doubtful accounts of $212 in 2007 and $326 in 2006 1,634 1,277 DUE FROM CLEARING BROKER 536 495 DUE FROM BROKER 6,354 12,962 MARKETABLE SECURITIES 13,479 8,757 FIXED ASSETS - at cost (net of accumulated depreciation) 2,134 1,998 EXCESS OF COST OVER NET ASSETS ACQUIRED– net 1,900 1,900 OTHER ASSETS, including income taxes 1,458 951 TOTAL $ 33,801 $ 34,848 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Accounts payable and accrued expenses $ 4,186 $ 3,928 Note payable - bank 745 987 Trading securities sold, but not yet purchased 4,915 6,102 Net deferred income tax liabilities 777 528 Other liabilities 1,028 870 Total liabilities 11,651 12,415 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’
